Citation Nr: 0124149	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  97-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder, secondary to the 
veteran's service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel





INTRODUCTION

The veteran had active military service from August 1960 to 
March 1969.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg Regional 
Office (RO).  The case was previously remanded to the RO in 
July 1998.  The development and adjudication required by the 
remand has been completed.


FINDINGS OF FACT

1.  An April 1987 final decision by the Board denied the 
veteran's claim of service connection for a right knee 
disorder, secondary to arthritis of the left patella.

2.  Evidence submitted since the April 1987 decision is non-
duplicative and probative of the issue of whether the 
veteran's current right knee disorder is secondary to his 
service-connected left knee condition; the new evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  Resolving the benefit of the doubt in the veteran's 
favor, it is as likely as not that his right knee disorder 
resulted from his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1987 Board decision 
denying the veteran's claim of service connection for a right 
knee disorder as secondary to arthritic changes of the left 
patella is new and material, and the claim must be reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7103, 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

2.  The veteran's right knee disability is proximately due to 
his service-connected left knee disability. 38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475 (2000) (codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126 (West Supp. 2001)), 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies and how it is to be 
discharged.  The law affects claims pending on or filed after 
the date of enactment (as well as certain claims which were 
finally denied from July 14, 1999 to November 9, 2000).  Yet, 
VCAA specifies that reopening a previously disallowed claim 
is not required, except when new and material evidence is 
submitted.  38 U.S.C.A. § 5103A(f).  

Additionally, an amendment was recently promulgated to the 
regulation which governs the evaluation of whether new and 
material evidence has been submitted.  See 66 Fed. Reg. 
45620, 45628-30 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this amendment was explicitly made 
applicable only to claims to reopen a finally decided claim 
which were received by VA on or after August 29, 2001.  Id., 
at 45620.  Since appellant's claim to reopen was received by 
the RO prior to this date, the preexisting version of 38 
C.F.R. § 3.156 applies, and the Board need not determine 
which version of the regulation would be most favorable to 
the claimant.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  All citations in this decision refer to the "old" 
version of the regulation.

New and Material Evidence

By April 1987 decision, the Board denied the veteran's claim 
of service connection for a right knee disorder as secondary 
to arthritic changes of the left patella, and the veteran was 
promptly notified.  The Board's decision was final as 
outlined in 38 U.S.C.A. § 7103; 38 C.F.R. §§ 20.1100, 
20.1104.  Thus, the claim may be reopened only if new and 
material evidence is submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, 12 Vet. App. 209, 213 (1999).  First, the 
Board is obligated to determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Second, if new and material evidence was presented, the claim 
was reopened and was required to consider it based upon all 
the evidence of record, to determine whether it was well-
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Finally, if the claim was well grounded, and if VA's 
duty to assist under 38 U.S.C.A. § 5107(a) had been 
fulfilled, the Board could evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).  
However, the enactment of VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126), effectively eliminated the concept of a well-
grounded claim and substantially modified the manner in which 
VA's duty to assist claimants is to be discharged.  Thus, the 
Board concludes that the requirement to find a claim well 
grounded prior to considering whether the VCAA-modified duty 
to assist has been met no longer exists.  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363.  New evidence will be presumed credible at this 
point solely for the purpose of determining whether a claim 
should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  

Since the Board's April 1987 decision, the evidence added to 
the claims file consists of: (1) duplicate copies of private 
medical records submitted in connection with the veteran's 
1987 claim, and; (2) VA outpatient treatment records and 
reports of VA examinations and record reviews conducted from 
1996 through 1999.  

Applying the above analysis to the evidence submitted since 
the last final rating decision, the Board finds the duplicate 
medical records are not new, and cannot provide for a 
reopening.  The outpatient treatment records from February to 
July 1996 are new, but are not probative of the factual issue 
of whether the veteran's right knee disorder is secondary to 
or has been aggravated by the service connected left knee 
disorder.  Thus, they are not material.  See Routen, 10 Vet. 
App. at 186.

The VA examination and opinion reports, however, dated in 
November and December of 1996 and June and July of 1999, bear 
directly on the issue of causation of the right knee 
disorder, and include medical opinions both for and against 
the veteran's claim.  Since this evidence clearly is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," it is both new and material 
to the issue of service connection.  38 C.F.R. § 3.156; 
Hodge, 155 F.3d at 1359, 1363.  Accordingly, the claim must 
be reopened.  38 U.S.C.A. § 5108.

Secondary Service Connection for a Right Knee Disorder

As previously stated, prior to considering the service 
connection issue, the Board must determine whether VA's duty 
to assist has been fulfilled.  The VCAA establishes very 
specific requirements for giving notice to claimants of 
required information and evidence, and for providing medical 
examinations.  See 38 U.S.C.A. §§ 5103-5103A.  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  Both the RO statement of 
the case and supplemental statements of the case, and the 
Board's July 1998 remand, clarified what evidence would be 
required to establish entitlement to service connection for 
the right knee condition, either on the basis that it was 
directly secondary to the service-connected left knee 
disorder, or that it had been aggravated by that condition.  
Three, separate VA physicians have examined the veteran's 
right knee condition and provided opinions as to its etiology 
during the pendency of this appeal, and there is no 
indication that any additional private medical evidence 
exists.  The veteran and his representative responded to the 
RO communications and the Board's remand with additional 
argument, curing (or rendering harmless) any earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92 (57 Fed. Reg. 49,747 (1992)) 
(if the appellant has raised an argument or asserted the 
applicability of a law or Court analysis, it is unlikely that 
the appellant could be prejudiced if the Board proceeds to 
decision on the matter raised).

The Board is satisfied that all relevant facts have been 
sufficiently developed, that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record, and that a remand on the issues 
being finally adjudicated would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).

Service connection connotates that VA may pay compensation 
for disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  A disability which is 
proximately due to or the result of another disease or injury 
for which service connection has been granted shall also be 
service-connected and considered part of the original 
condition.  38 C.F.R. § 3.310(a).  

Private medical records from 1979 to 1980 indicate that the 
veteran complained of right knee pain beginning in late 1979.  
Following arthroscopic examination in March 1980, the 
symptoms were partially attributed to synovial plaque of the 
right knee, although a December 1985 letter from the 
veteran's physician states that they were also consistent 
with degenerative arthritis of the knees.  A December 1984 VA 
compensation examination included X-ray studies, which 
revealed narrowing of the medial joint space of the right 
knee and very minimal osteoarthritic changes.

In late 1985, the veteran suffered an accident at work which 
resulted in a partial tear of the anterior horn of the 
lateral meniscus of the right knee.  Arthroscopic surgery was 
performed in October 1985 and February 1986.  Diagnoses 
accompanying the finding of meniscal tear included grade II 
chondromalacia of the patella and grade III chondromalacia of 
the medial femoral condyle.  

On February 1986 VA examination, x-ray studies revealed 
moderately severe degenerative joint disease of the right 
knee and sclerotic changes of the articular end of the right 
tibia and the femoral condyle.  The examiner's opinion was 
that the veteran had arthritis in both knees, the left due to 
an in-service accident in 1969, and that "the right knee is 
now involved due to advancing disease as is expected in 
arthritis.  The right knee problem is now complicated by the 
industrial accident. . ."  A February 1986 letter from the 
veteran's orthopedic surgeon expressed the opinion that the 
increased stresses placed on the right knee by the service-
connected left knee disability "predisposed" him to early 
degenerative changes of the right knee.

On VA orthopedic examination in November 1996, following 
receipt of the claim forming the basis of this appeal, the 
veteran related his prior medical history, and reported that 
his right knee now had occasional swelling and sometimes 
locked-up.  The examiner reviewed the medical evidence of 
record and gave diagnoses including degenerative joint 
disease of the right knee.  In December 1996, following a 
request by the RO to clarify the etiology of the right knee 
condition, the examiner stated that "in December 1984 the 
[right] knee was normal," and attributed the right knee 
degenerative joint disease to the 1985 industrial accident.

Another VA examination was performed in July 1999, following 
the Board's remand.  The medical record and the veteran's 
history were reviewed, noting in particular the diagnoses of 
chondromalacia at the time of the 1985 arthroscopy.  The 
examiner's assessment was degenerative joint disease of the 
right knee and a history of injury to the right knee in 1985.  
He indicated that a combination of these two factors was the 
likely explanation for the veteran's current right knee 
symptoms, and that it was more likely than not that the right 
knee arthritis was secondary to the left knee arthritis 
despite a "normal" X-ray preceding the 1985 injury.  The RO 
found this opinion to be inadequate as it did not address 
either the baseline manifestations due to the effects of any 
right knee disorder or the increased symptoms believed 
proximately caused by the service-connected left knee 
disorder.  The RO also requested an explanation of the 
medical considerations supporting an opinion that the right 
knee disorder was due to the left knee disability.

In response thereto, a second VA physician reviewed the file 
and reported that the right knee arthritis was secondary to a 
combination of the left knee arthritis and the 1985 injury to 
the right knee.  He also indicated that it was impossible to 
differentiate baseline manifestations.  After receiving this 
report the RO continued its denial of service connection, 
rejecting the two most recent medical opinions because, in 
the rating official's opinion, there was no objective medical 
evidence to support them.  In reaching medical conclusions, 
however, VA rating boards are limited to consideration of the 
competent medical evidence or opinions of record and may not 
rely upon their own unsubstantiated medical judgment.  See 
Allday v. Brown, 7 Vet. App. 517, 527 (1995).

On reviewing all the medical evidence of record, the Board 
concludes that it is closely balanced as to whether the 
veteran's right knee condition is secondary to his left knee 
condition.  The VA examiner's conclusion in December 1996 
that the right knee was "normal" at the time of the 1985 
industrial accident appears to have been clearly in error, 
given the multiple diagnoses of chondromalacia and 
degenerative joint disease beginning as early as 1980.  
However, the relative symptom-free status of the service-
connected left knee through the mid-1980s supports the 
Board's conclusion in its 1987 decision that there was no 
showing of abnormal motion or impaired gait of the left leg 
such as to cause the right knee symptoms.  The two most 
recent VA examination reports, though perhaps deficient in 
explaining the medical considerations supporting their 
opinions, clearly support the veteran's position that his 
right knee symptoms are related to the left knee disability.

When a reasonable doubt exists as to a material issue, the 
benefit of the doubt shall be given the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the Board finds that it is at least as likely 
as not that the veteran's right knee symptoms are 
attributable to his service-connected left knee disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).


ORDER

Service connection for a right knee disorder, secondary to 
the veteran's service-connected left knee disorder, is 
granted.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

